UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6625



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


RICHARD OLTON, a/k/a Bobby, a/k/a O.B.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:03-cr-00127-MR-1)


Submitted:   September 11, 2008         Decided:   September 16, 2008


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard Olton, Appellant Pro Se. Keith Michael Cave, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Richard Olton appeals the district court’s order denying

his motion for a new trial.   We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.   United States v. Olton, No. 3:03-cr-00127-

MR-1 (W.D.N.C. Feb. 13, 2008).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                           AFFIRMED




                                 2